DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

pulling mechanism in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 3 is objected to because of the following informalities:  grammatical error in line 2 of claim 3, “before elongated” should be “before elongating”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, Applicant claims the method comprising followed immediately by the term “when”.  While alternative expressions are permitted in the claim, it is unclear what steps are required if the “when” condition is not met.  Therefore, claims 1-3 lack clarity.  Additionally, Applicant recites in the preamble, “the method being for producing a glass rod having a smaller diameter by elongating the glass preform having a larger diameter”, this is interpreted as the preamble of the claim.  However, this is the only statement resembling a step prior to the “when” statement.  For Examination purposes, the Examiner interprets producing a glass rod having a smaller diameter by elongating the glass preform having a larger diameter as a step, since this is the only possible step recited prior to the term “when”.  The Examiner recommends Applicant clear claim the producing step and elongating step (which is buried in the preamble) as an active step and removing the term “when”, if the glass preform is required to have an opaque glass portion and a transparent glass portion.  Claims 2-3 depend from claim 1 and also lack clarity for the same reasons as claim 1.
Regarding claim 2, Applicant has failed to recite the units required for the outer diameter of the cut surface and the outer diameter of the opaque glass portion.  The units affect the calculation significantly.  Please clarify the units for the outer diameter.  Additionally, it is unclear to the Examiner what steps are required to satisfy formula 1, since just forming a cut surface within the opaque portion will not satisfy the equation.  Please clarify claim 2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as obvious over Otosaka (US2013/0291601- hereinafter Pub’601) in view of Hoshino (JP2002274878A).
Regarding claims 1 and 3, Pub’601 (Fig. 1 and [0061] discloses method comprising producing a glass rod (10) having a smaller diameter of 160 mm by elongating) a glass base material (5) (corresponding to a glass preform) having a larger diameter of approximately 180 mm, which is within Applicant’s claimed range of 150 mm to 190 mm, as claimed in claim 3.  Pub’601 (Fig. 1) further illustrates a tapered portion at one end and another end, and as stated above discloses a straight body portion.  Pub’601 is silent as to whether the glass preform comprises opaque or transparent ends.  However, Hoshino (Figs. 2 and 4b and [0004]-[005]) discloses a transparent glass base material (5) prior to being stretched.  Therefore, based on the additional teachings of Hoshino, it would be obvious to a person having ordinary skill in the art, for the glass preform of Pub’601 to be transparent and therefore, include both tapered ends as transparent ends.  Therefore, with both tapered ends as transparent ends, the steps required after the “when” statement is not required, and the Pub’601 provides for the 
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otosaka (US2014/0020430).
Regarding claims 1 and 3, Otosaka (Figs. 3-4 and 9 and [0038]-[0043]) discloses a method comprising a glass base material (12) (corresponding to a glass preform) having a straight body, transparent glass portion tip (16) (corresponding to a tapered transparent glass portion) and a non-transparent portion (15) (corresponding to a tapered portion including an opaque glass portion).  Otosaka further discloses  cleaving (i.e. cutting) prior to elongating a part of the tapered portion including the opaque glass portion.  This provides for a cut surface of the part is a lower end of the glass preform.  Next, Otosaka discloses firmly fusing pulling dummy (14) to the bottom end the cut surface of the glass preform.  This provides for welding the cut surface of the tapered portion to a pulling dummy.  Otosaka discloses elongation is performed by lowering the glass base material (12) with the feeding mechanism while driving the upper rollers (10) to lower the pulling dummy (14).  This provides for a pulling dummy connected to a pulling mechanism (i.e. upper rollers (10)) in an elongating apparatus.  
Otosaka ([0006]) in the background discloses optical fiber preforms with an outer diameter of 120 mm or more, which overlaps Applicant’s claimed range of 150 mm to 190 mm.  Further Otosaka ([0033]) further discloses an example where a trunk (i.e. straight body) diameter of a glass base material as 180 mm.  Therefore, it would be obvious to a person having ordinary skill in the art to provide for a glass base material having a straight body diameter of 180 mm, which is within Applicant’s claimed range of 150 mm to 190 mm, as claimed in claim 3, or preforms having a straight body diameter of 120 mm or more, which overlaps Applicant’s claimed range in claim 3. 

Alternatively, Applicant recognizes the cut diameter combined with the target diameter affects outer diameter fluctuation.  Therefore, based on the disclosure of Otosaka, the cut diameter is a prior art recognized result effective variable, for outer diameter fluctuations combined with the target diameter.  Additionally, Otosaka teaches the cut diameter should be less than or equal to a 1.1 times the target diameter, therefore, it would be obvious to a person having ordinary skill in the art, if larger target diameters are required, such as a target diameter larger than 135 mm but less than the 180 mm diameter glass base material, to optimize the cut diameter to a diameter less than 1.1 times the target diameter.  This will provide cut diameters within Applicant’s claimed range of 135 mm to 160 mm (i.e. target diameter ranges from approximately 122.7 mm to 145.45 mm).
Regarding claim 2, Otosaka ([0047]) further discloses in addition to the diameter of the cleaved surface portion, cleaving must occur where the non-transparent glass portion of cleaved surface does not contain continuous bubbles.  This suggests the amount of bubbles in the non-transparent glass portion affects the elongation process.  Further, Otosaka ([0017]) discloses the non-transparent glass portion affects diameter fluctuations during elongation.  Therefore, based on the additional disclosures of Otosaka, it would be obvious to a person having ordinary skill in the art, the amount of bubbles in the non-transparent glass portion could be equated to the diameter of the non-transparent glass portion, and the diameter of the non-transparent glass portion is a result effective variable affecting diameter fluctuations, and therefore obvious to optimize along with the cut diameter, as discussed in the rejection of claim 1 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2003-335538 (Fig 1 and [0019]) discloses elongating an optical fiber base material and discloses the stretching start position is larger than a target outer diameter.
US2011/0132039A1 (Figures, [0036], and [0040]) discloses a glass preform elongating process and glass preforms having an outer diameter of approximately 170 mm with a target diameter of 120 mm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LISA L HERRING/Primary Examiner, Art Unit 1741